UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Alabama3.8% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,325,650 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 4,000,000 4,888,280 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Corp.) 5.00 1/1/17 5,000,000 5,403,850 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,068,938 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,158,063 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,231,024 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,441,765 Arizona2.0% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 5,975,950 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,796,585 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 720,000 720,943 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,377,860 Arkansas.6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,103,753 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,826,475 California15.7% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,366,942 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,058,613 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,279,345 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 6,000,000 b 7,040,280 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,328,679 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,486,113 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,023,225 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,107,740 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 3,500,000 b 4,171,055 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,435,330 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,391,971 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,396,027 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,774,335 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,286,360 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,074,250 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 8,799,842 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,671,800 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) (Prerefunded) 5.25 5/15/18 1,845,000 b 2,102,230 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,646,018 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,923,325 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,108,221 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,826,450 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,334,660 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,994,359 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,842,700 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,211,268 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,210,000 1,210,085 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,266,920 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,783,175 Colorado3.5% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,816,797 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,190,648 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,797,680 Connecticut2.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/30 7,130,000 8,260,248 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,444,075 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,164,840 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,164,840 District of Columbia2.5% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 1,650,000 1,783,898 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,924,400 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,052,274 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,529,170 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,317,834 Florida8.8% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,533,270 Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,259,668 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,099,240 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,441,810 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,252,775 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,922,200 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,130,105 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,421,120 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,399,363 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,460,985 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 1,375,000 c 1,517,945 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,096,000 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,045,050 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,784,745 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,156,760 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,473,318 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,678,900 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,857,125 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,320,278 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 900,090 Georgia2.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,663,630 Atlanta, Water and Wastewater Revenue 5.00 11/1/31 4,000,000 4,662,640 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,043,680 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,079,296 Hawaii.9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,762,000 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b 1,727,458 Illinois8.7% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,860,142 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 4,250,000 4,704,028 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,138,501 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,856,575 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,314,884 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,238,301 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,918,433 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,384,926 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,424,449 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,721,500 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,729,950 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,556,258 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,917,331 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,238,262 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,801,445 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,863,441 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,151,934 Indiana2.5% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,564,654 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 3,000,025 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,074,735 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,694,301 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,802,730 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,385,120 Kentucky1.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,827,813 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,664,093 Louisiana2.6% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,294,460 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,463,900 Maryland.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,652,160 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 2,002,549 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,380,110 Massachusetts4.5% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,933,897 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,155,842 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,919,877 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,167,190 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,470,403 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,576,164 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 3,031,325 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,064,550 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 5,000,000 5,906,350 Michigan3.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,873,350 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,491,021 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,342,300 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,777,617 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,126,270 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 5,839,750 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,827,900 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,713,075 Minnesota.8% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,390,400 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 1,227,510 Missouri1.4% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,635,480 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,697,632 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,728,319 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,771,076 Nebraska.3% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,336,840 Nevada2.2% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,841,035 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,469,305 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,550,050 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,492,679 New Hampshire.6% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.34 10/1/33 5,000,000 e 4,587,500 New Jersey1.0% Rutgers, The State University, GO 5.00 5/1/29 6,840,000 8,009,093 New Mexico2.0% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,628,000 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 5,000,000 e 5,023,500 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SPBA; Royal Bank of Canada) 0.76 2/1/19 2,500,000 e 2,501,625 New York6.4% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.84 9/1/15 3,000,000 e 3,017,190 New York City, GO 5.00 8/1/20 2,655,000 3,131,041 New York City, GO 5.00 3/1/25 3,300,000 4,016,001 New York City, GO 5.00 8/1/28 5,000,000 5,797,400 New York City, GO (Prerefunded) 5.00 4/1/15 5,000 b 5,023 New York City, GO (Prerefunded) 5.00 4/1/15 10,000 b 10,046 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 b 53,362 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,085,021 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,417,137 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,291,220 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 400,000 b 434,064 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,490,000 2,893,853 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,788,578 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 5,000,000 5,811,000 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 b 11,674 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 804,241 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,720,515 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.46 12/3/19 5,000,000 e 5,003,150 North Carolina.9% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,686,120 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,421,388 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,267,087 Ohio.4% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,579,414 Pennsylvania3.8% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,850,847 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 375,000 395,096 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,559,581 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,233,406 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,693,190 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,404,880 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,077,722 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,080,000 1,131,797 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,277,902 South Carolina1.1% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,804,500 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,801,075 Texas5.7% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,827,497 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 6,038,700 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,952,825 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 2,892,950 Harris County-Houston Sports Autority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,680,423 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,243,758 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,925,425 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 2,840,000 2,923,780 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 385,000 434,091 North Texas Tollway Authority, First Tier System Revenue (Prerefunded) 6.00 1/1/18 2,615,000 b 2,987,481 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,895,750 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,562,965 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,175,675 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,804,225 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,333,960 Virginia.5% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,594,960 Washington3.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 735,000 779,387 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,784,050 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,875,741 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 1,005,072 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,385,822 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,892,918 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,920,350 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,169,245 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,237,245 West Virginia.6% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,765,206 West Virginia Water Development Authority, Infrastructure Excess Lottery Revenue (Chesapeake Bay/Greenbrier River Projects) 5.00 7/1/34 2,610,000 3,025,616 Wisconsin.5% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,207,123 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,250,000 1,428,662 Total Investments (cost $730,377,949) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, this security was valued at $1,517,945 or .2% of net assets. d Non-income producingsecurity in default. e Variable rate securityinterest rate subject to periodic change. At February 28, 2015, net unrealized appreciation on investments was $51,978,018 of which $54,607,450 related to appreciated investment securities and $2,629,432 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 781,455,877 900,090 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
